DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/19 and 8/29/19 were submitted in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Nagano et al (US 2015/0353585 hereafter 585) in view of Nagano et al (US 9,170,266 hereafter 266).


    PNG
    media_image1.png
    373
    597
    media_image1.png
    Greyscale

Where R1 is hydrogen or 1-4 of the same or different monovalent substituents present on a benzene ring; R2is an monovalent substituent group; R3 and R4 are each , independently a hydrogen atom, a C1-6 alkyl group or a hydrogen atom; R5 and R6 are each, independently a C1-6 alkyl group where X is a silicone, germanium or tin atom; R7 and R8 (corresponding to R5 and R6 of the instant claims) are each, independently, a hydrogen atom, C1-6 alkyl group or halogen atom; Y can be -NR11R12, where R11 and R12 can be C1-6 alkyl group, R9 and R10 (corresponding to R7 and R8 of instant claims), can be C1-6 alkyl groups or hydrogen atom; R11 or R12 may form a 5-7 member heterocyclyl containing nitrogen atom containing 1-3 heteroatoms selected from the group consisting of oxygen, nitrogen and being substituted by C1-6 alkyl group [0016-0040].

    PNG
    media_image2.png
    333
    469
    media_image2.png
    Greyscale

The compound can be used to measure by capturing ions including calcium, sodium, ions in a  a low oxygen environment [0181].  A compound useful for capturing ions include Ca2+ probes as defined by two benzine rings oxygen atoms, with substituent group -N(CH2COOR)2 [0184].  R9 and R10 can be a carboxy group [0189].
While the reference discloses a rhodamine compound useful capturing metal ion like calcium, there reference is silent to the specific configuration recited in claim 14.  This compound can be found in the 748 reference.
The 748 discloses a rhodamine-based probe that captures a variety of ions, preferably calcium (col. 2, lin. 30-col. 4, lin. 46; col. 13, lin. 1-15).  The compound has the formula: 
    PNG
    media_image3.png
    321
    495
    media_image3.png
    Greyscale
where R201, R202, R203, R204 are independently, a carboxy group or salt and R205, R206, R207 can be C1-6 alkyl group, and where R208 is a hydrogen atom; the substituents may bind to the benzine rings via a spacer or -CO-NH bond similar to the compound of claim 14 (col. 13, lin. 15-30). This spacer meets the limitations of Y in the instant claimed formula as an amide, ester or thiourea (col. 14, lin. 20-32).  R7 of the rhodamine may also be a methyl group (col. 13, lin. 35-65). The compounds are used as fluorescent probes where the intensity of the captured compound is measured and where the captured ion is calcium (claims 6-10).  It would have been obvious to attach the calcium compound of the 748 to the rhodamine of the 
585 as they solve the same problem.
	With these aspects in mind it would have been obvious to combine the prior art to form a fluorescent probe for calcium ions. It would have been obvious to follow the suggestions of the 585 to use a calcium ion capture compound as look to the specific compound of the 748 with a reasonable expectation of success since the compounds are similar and can be attached using the same linkers. One of ordinary skill in the art would have been motivated to combine the prior art into a florescent probe useful in measuring intramolecular compounds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618